Cite as 2013 Ark. 435

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-13-872

DON AIRSMAN, JR.                                   Opinion Delivered   October 31, 2013
                                APPELLANT
                                                   MOTION TO BE RELIEVED AND
V.                                                 FOR APPOINTMENT OF COUNSEL
                                                   ON APPEAL

STATE OF ARKANSAS
                                   APPELLEE        MOTION GRANTED.


                                       PER CURIAM


       Appellant Don Airsman, Jr., was convicted of first-degree murder and was sentenced

to a term of life imprisonment plus fifteen years. The circuit court entered a judgment and

commitment order on March 29, 2013. He then filed a timely notice of appeal on April 9,

2013. An appeal from that judgment was lodged with this court on October 3, 2013.

Appellant is represented on appeal by Danny P. Rodgers, a full-time public defender. Mr.

Rodgers now asks that he be relieved as counsel on the ground that he is ineligible for

compensation for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel here affirms that he is a

full-time public defender with a full-time, state-funded secretary. Under these circumstances,

he is not entitled to be paid for services in this appeal, and his request to be relieved is well-

founded. See Rhodes v. State, 2009 Ark. 138, 297 S.W.3d 551 (per curiam).
                                    Cite as 2013 Ark. 435

       Therefore, we grant Mr. Rodgers’s motion to be relieved, and we appoint attorney

Camille Edmison-Wilhelmi to represent the appellant. Our clerk is directed to set a new

briefing schedule for the appeal.

       Motion granted.

       Danny P. Rodgers, for appellant.

       No response.




                                             2                             CR-13-872